Court of Appeals for the
                           First District of Texas at Houston




                           Memorandum Order Recalling Mandate




Case No.:        01-09-00628-CR


Style:          Lillian v. State


       On July 3, 2012, mandate in the above-referenced cause issued. The Court is of the
opinion that there was a clerical error in the June 2, 2011 judgment of the Court in this cause,
Specifically, the Court recited therein that it was an appeal from the 300th District Court of
Brazoria County rather than the 23rd District Court of Brazoria County. This recitation was a
clerical error as evidenced by the clerk's record. This clerical error in the Court's June 2, 2011
was reflected in the July 3, 2012 mandate.

         The Court orders the Clerk of this Court to recall the mandate issued in this case on July
3, 2012. It is further ordered that the Clerk of this Court instruct the clerk of the court below
immediately to return the recalled mandate to the Clerk of this Court. Execution on this Court's
judgment may not commence until the Clerk of this Court issues a new mandate. See TEX. R.
APP.P. 18.7.



Justice's signature: /s/ Chief Justice Sherry Radack
                   Acting individually

Date: August 27, 2012